           Case 1:19-cr-10081-IT Document 723 Filed 07/15/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
            v.                       )  Criminal No. 19-CR-10081
                                     )
GORDON ERNST, et al.,                )
                                     )
                  Defendants.        )
____________________________________)

         DONNA HEINEL’S MOTION TO JOIN DEFENDANT JOVAN VAVIC’S
     SUPPLEMENTAL MOTION TO DISMISS AND MEMORANDUM IN SUPPORT OF
        SUPPLEMENTAL MOTION TO DISMISS THE SECOND SUPERSEDING
                             INDICTMENT

        Defendant Donna Heinel moves to join in section IV, B of Defendant Jovan Vavic’s

Supplemental Motion to Dismiss and Memorandum in Support of Supplemental Motion to

Dismiss the Second Superseding Indictment (Dkt. Nos. 607, 608) in the above-captioned case.

Mr. Vavic argues that the Court should dismiss the honest services fraud and federal programs

bribery counts because “checks made payable to a university, and deposited into university

accounts—that is, payments made to the purported “victim,” which lack any “private gain” for

[the defendant] —are not bribes as a matter of law.” (Dkt. No. 608.) This argument applies

equally to Dr. Heinel. Dr. Heinel respectfully requests that the Court strike all allegations in the

Second Superseding Indictment of a quid pro quo arrangement between Dr. Heinel and William

Rick Singer based on the receipt of checks made payable to the purported victim – USC.

Undersigned counsel therefore wishes to advance the same arguments on Dr. Heinel’s behalf

and requests permission to join in the motion. No prejudice to the government would arise from

the allowance of this motion.

//



                                                  1
          Case 1:19-cr-10081-IT Document 723 Filed 07/15/21 Page 2 of 2




Dated: July 15, 2021                          Respectfully submitted,


                                                /s/ Nina Marino_______
                                              NINA MARINO
                                              KAPLAN MARINO, P.C.
                                              9454 Wilshire Blvd., Ste. 902
                                              Beverly Hills, CA 90212
                                              Telephone: (310) 557-0007
                                              marino@kaplanmarino.com
                                              (Admitted pro hac vice)
                                              Counsel for Dr. Donna Heinel




                       COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

        I hereby certify that, pursuant to Rule 7.1(a)(2) of the Local Rules of the United States
District Court of Massachusetts, counsel for Dr. Heinel conferred with counsel for the United
States on July 14, 2021 regarding this motion, and Assistant United States Attorney Justin
O’Connell informed us that the United States objects to the substance of the joinder but has no
objection to Dr. Heinel joining Vavic’s motion to dismiss.
                                                 /s/ Nina Marino__________
                                               NINA MARINO
                                               Counsel for Dr. Donna Heinel




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-participants on July 15, 2021.


                                                /s/ Jennifer Lieser__
                                              JENNIFER LIESER
                                              Counsel for Dr. Donna Heinel




                                                 2
